REYNOLDS, J.
In this case the defendant admitted liability and furnished plaintiff with an operation for hernia.
The operation was pronounced by eminent surgeons-as being entirely successful, and it is further testified by one of them that plaintiff is in better condition physically since the operation than he was before the accident.
*20But all of the surgeons who testified admitted that plaintiff had a tender spot at the upper end of the hernia scar that to some extent rendered him less able to do work of a 'reasonable character.
It is admitted by plaintiff that he can do some light work, but there is no evidence in the record by which' we can determine the difference between plaintiff’s ability to earn wages before the accident and his ability to earn wages since the accident.
For the above reasons, this case is remanded to the lower court for further trial as to the condition and effect of the operation and as to plaintiff’s ability to earn wages since the accident. /'And the judgment; of the District Court is reversed. All costs to await the final event.